Name: Commission Regulation (EEC) No 620/93 of 17 March 1993 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: processed agricultural produce;  health;  consumption;  natural and applied sciences
 Date Published: nan

 18 . 3 . 93 No L 66/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 620/93 of 17 March 1993 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 35a thereof, Whereas Commission Regulation (EEC) No 2568/91 (3), as last amended by Regulation (EEC) No 1 83/93 (4), defines, inter alia, the characteristics of olive-residue oil and the relevant methods of analysis ; Whereas on the basis of the results of analyses made in some producer Member States, the trilinolein content of olive-residue oil should be adapted to take account of the natural characteristics of these products ; Whereas Annex I to Regulation (EEC) No 2568/91 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 The figures at 7., 8 . and 9 . in the Trilinolein column of Annex I to Regulation (EEC) No 2568/91 are hereby amended as follows : 7. Crude olive-residue oil M 0,7 8 . Refined olive-residue oil M 0,6 9 . Olive-residue oil M 0,6'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66. (2) OJ No L 215, 30. 7. 1992, p. 1 . O OJ No L 248, 5. 9 . 1991 , p. 1 .' O OJ No L 22, 30 . 1 . 1993, p. 58 .